Citation Nr: 0420745	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-21 255A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
gonococcus infection, including loss of a creative organ.  

2.  Entitlement to service connection for residuals of a 
gonococcus infection, including loss of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for residuals of a 
gonococcus infection, including loss of a creative organ.  He 
filed a timely appeal, and, in May 2004, he testified before 
the Board at a central office hearing here in Washington, 
D.C.  In July 2004, for good cause shown, the Board advanced 
his case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The veteran alleges two theories supporting his claim and 
linking his infertility to a gonococcus infection during 
service.  First, he was treated with sulfa drugs during 
service, and he claims these drugs directly caused 
infertility.  Second, he claims the sulfa drugs were 
ineffective, and he should have been treated sooner with 
penicillin.  He claims this delay in treating his gonorrhea 
also may have caused infertility.

For the reasons explained below, the Board is reopening the 
claim based on new and material evidence.  But further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  




FINDINGS OF FACT

1.  The veteran was notified in November 2000 of the RO's 
October 2000 rating decision denying service connection for 
residuals of a gonococcus infection, including loss of a 
creative organ, and he did not timely appeal.

2.  Some of the additional evidence received since that 
October 2000 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 2000 decision denying service connection 
for residuals of a gonococcus infection, including loss of a 
creative organ, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the October 2000 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

In September 2001, the RO sent the veteran a VCAA notice 
outlining the evidence needed to support a claim for service 
connection, but unfortunately not the evidence needed to 
substantiate a petition to reopen his claim.  In October 
2002, he waived the one-year period to submit additional 
information and/or evidence under the VCAA.  He stated he did 
not have any additional information or evidence to submit.  

The RO obtained the veteran's service medical records (SMRs), 
and two statements were submitted from a private physician.  
In addition, the RO requested and obtained a VA examination 
in October 2003.  Copies of the veteran's SMRs were also sent 
to him.  In addition, he offered oral testimony at a hearing 
before the Board at its central offices in Washington, D.C.  
38 C.F.R. § 20.700(a) (2003).

Since the Board is reopening the veteran's claim and ordering 
further development of it before making a decision on the 
merits, the fact that he received a VCAA letter discussing 
the requirements for establishing his entitlement to service 
connection, as opposed to reopening his previously denied - 
and unappealed - claim is inconsequential.  His claim is 
being reopened, regardless.  So there is no possibility of 
prejudicing him by issuing this decision because it reserves 
determining whether there has been compliance with the VCAA 
and implementing regulations until the additional development 
needed is completed.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).



Factual Background

The veteran's SMRs indicate that he had a "history of 
successful bilateral operation for undescended testicles."  
In April 1943, he had catarrhal fever and was treated for 10 
days before being discharged fit for duty.  A gonococcus 
infection was diagnosed in early July 1943 and he was 
transferred to a U.S. naval hospital for treatment.  His 
physical examination was essentially negative except for 
urethral discharge.  His temperature was normal.  He was 
treated with sulfathiazole for almost a month before he was 
given penicillin.  After he was given injections of 
penicillin, his symptoms cleared up within 2 to 3 days and 
his laboratory results for gonorrhea were negative.

In October 2000, the RO denied the veteran's claim for 
service connection for residuals of a gonococcus infection, 
including loss of a creative organ, as not 
well grounded.  That decision was just prior to enactment of 
the VCAA, in November 2000, which, as mentioned, eliminated 
the requirement of submitting a well-grounded claim.  But the 
veteran did not file an appeal of that decision.

In July and August 2001, the veteran filed petitions to 
reopen his claim.  In support of his petitions, he stated 
that he believes the sulfa drug treatment he received during 
service for his catarrhal fever and gonorrhea caused him to 
be sterile, and, as a result, he and his wife were never able 
to have children.  

Also in support of his petitions to reopen, in July 2001, the 
veteran submitted information from online encyclopedias.  
According to Encarta, "all the sulfa drugs are somewhat 
toxic, producing blood abnormalities and kidney damage when 
indiscriminately used."  According to msn, sulfathiazole has 
largely been replaced by less toxic sulfonamides and 
antibiotics.  Encyclopedia Britannica indicates sulfathiazole 
inhibits the growth and multiplication of bacteria, but does 
not kill them.  Sulfa drugs have been largely replaced by 
more potent antibacterial drugs, but are still used to treat 
urinary tract infections.  Penicillin, and less toxic 
antibiotics, had largely replaced sulfathiazole by 1969.  It 
was not noted in the information provided whether sulfa drugs 
cause or have been associated with infertility.

In August 2001, the veteran submitted an opinion from Dr. 
Cavanaugh stating "review of the medical literature 
including review of the National Medical Library and 
Toxicology data bases shows an established link between 
oligospermic male infertility and high dose sulphonamide 
therapy and I feel that it is certainly definitely possible 
that this could have contributed to [the veteran's] inability 
to have a family.  Obviously this is difficult to demonstrate 
in an objective manner.  Because of the established medical 
link, however, this should be a part of your consideration, 
in my opinion from a medical standpoint based on the medical 
literature."  Dr. Cavanaugh goes on to state that he would 
be happy to provide further information and a list of medical 
references concerning the above data, if needed.

During an October 2001 VA examination, the veteran indicated 
that he had surgery to correct undescended testes 
(cryptorchidism) when he was 7 or 8 years old.  Physical 
examination was normal, although it was noted his testes were 
small.  According to laboratory results from North Shore 
University Hospital, he had azoospermia.  A November 2001 
addendum to the October 2001 report of the VA examination 
concludes:  

After conferring with the urologist and the 
MedLine, it is more likely than not that the 
patient's oligospermia came from his history of 
cryptorchidism.  They waited about eight years 
before they corrected it and during those eight 
years his testicles have matured and he has lost 
his ability to make sperm and there is nothing in 
my MedLine search to state that medications such 
as sulfur or penicillin can cause longstanding 
oligospermia.

After reviewing the laboratory results, Dr. Cavanaugh, in 
January 2002, stated that while it is "certainly not 
possible to definitively link the patient's infertility with 
his antibiotic treatment in the 1940's, ... [there is] an 
established link between oligospermic male infertility and 
high does sulphonamide therapy, making this a possibility."

In August 2003, the veteran submitted information from the 
University of Iowa's Department of Obstetrics and 
Gynecology's website.  The website indicates that gonorrhea 
can cause sterility.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge (VLU) of the Board.  The hearing was held 
at the Board's offices in Washington, D.C.  In his testimony, 
the veteran reiterated that during service he had a high 
fever (catarrhal or cat fever) and was treated with sulfa 
drugs for 10 days (see pg. 6 of the transcript).  Later, he 
contracted gonorrhea and was treated for almost a month with 
sulfa drugs (pg. 6).  He was then treated with penicillin and 
his condition cleared up within a day or two (pg. 6-7).  
Several years after service, he and his wife began trying to 
have children (pg. 7).  They ended up seeing a physician who 
told them they could not have children because of the 
veteran's condition (pg. 7).  He eventually filed a claim 
with VA.

Reopening the Claim for Residuals of a Gonococcus Infection, 
Including Loss of a Creative Organ 

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).

Here, as alluded to, the veteran's initial claim for service 
connection for residuals of a gonococcus infection, including 
loss of a creative organ, was denied by the RO in October 
2000.  He did not appeal that decision.  Thus, it became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2003).  Furthermore, this, in turn, means 
there must be new and material evidence since that decision 
in order to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).



The Board must determine whether new and material evidence 
has been received since the RO's October 2000 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 
38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may proceed to evaluate the merits of the claim 
after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. App. 
203 (1999) (en banc.).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim and, if so, the Board 
then may proceed directly to adjudicate the claim on the full 
merits if VA has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993);  see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran filed two petitions 
to reopen his claim.  The first was received in July 2001, 
and the second was received on August 3, 2001.  So both 
petitions were received prior to the cutoff date under 38 
C.F.R. § 3.156 - meaning the amended version of 
38 C.F.R. § 3.156(a), providing a new definition of new and 
material evidence, does not apply; instead the former 
definition does.



According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As mentioned, in October 2000, the RO denied the veteran's 
claim for service connection as not well-grounded.  The RO's 
decision was based, in part, on the fact that the SMR's 
indicate his condition was a result of his own willful 
misconduct and not in the line of duty.  However, it is noted 
that under 38 C.F.R. 3.301(c)(1) residuals of venereal 
diseases are not to be considered the result of 
willful misconduct.  So this should not have been a basis for 
denial.  

Regardless, though, the additional evidence received since 
that October 2000 rating decision includes the statements 
from Dr. Cavanaugh, statements from the veteran, a report of 
the October 2001 VA examination, laboratory results from 
North Shore University Hospital, information from various 
websites, and sworn testimony by the veteran during his May 
2004 hearing before the Board.

Dr. Cavanaugh's statements concern a possible link between 
the veteran's infertility and his gonococcus infection in the 
military.  Thus, these statements are directly relevant to 
his claim for service connection.  And while there is general 
disagreement between Dr. Cavanaugh's opinion and, say, the VA 
physician who concluded otherwise, the Board must accept Dr. 
Cavanaugh's opinion as credible for the limited purpose of 
determining whether the claim should be reopened.

Indeed, for the limited purpose of determining whether the 
claim should be reopened, weighing the probative value of the 
evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995).  The question of the 
probative value of this evidence does not arise until the 
claim is reopened and addressed on the full merits.

So this additional evidence from Dr. Cavanaugh, received 
since October 2000 along with the medical treatise evidence, 
while not entirely determinative of the issue of service 
connection, is nonetheless so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, it is both new and material and sufficient to 
reopen the claim.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998).


ORDER

The petition to reopen the claim for service connection for 
residuals of a gonococcus infection, including loss of a 
creative organ, is granted, subject to the Board's further 
development of the evidence concerning this claim.


REMAND

Before further consideration, the RO must ensure that it has 
met all the requirements set forth in the VCAA and its 
implementing regulations.  The RO initially sent the veteran 
a VCAA notice in September 2001, which outlined the evidence 
needed to substantiate a claim for service connection, not a 
petition to reopen a previously denied and unappealed claim.  
This decision by the Board, however, reopens the claim 
irrespective of that procedural due process defect.  So any 
future VCAA notices as they relate to the current appeal, if 
required, need only concern the issue of entitlement to 
service connection since the claim has been reopened - 
thereby negating any need for VCAA notice about that.



There are conflicting medical opinions by the VA examiner and 
Dr. Cavanaugh.

The VA physician concluded that the veteran's infertility is 
more likely related to his cryptorchidism as a child and the 
fact that he did not receive surgery to correct this problem 
until he was 7 or 8 years old.

Whereas Dr. Cavanaugh has stated that there is an established 
medical link between sulfa drug treatment and infertility, 
and that it is possible this is the etiology of the veteran's 
condition.  Dr. Cavanaugh also has stated that he will 
provide the medical references he considered supporting this 
conclusion, if needed.  So the RO should request this 
information from him.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This includes requesting that the veteran 
submit all relevant evidence in his possession 
not currently on file.

2.  Request that Dr. Cavanaugh provide the 
medical bases and specific supporting 
authority for his opinion that sulfa drug 
treatment may have caused the veteran's 
infertility.  Also ask that Dr. Cavanaugh 
comment separately on the relative likelihood 
that the veteran's infertility was caused by 
either the sulfa drug treatment in service, 
the delay before using penicillin to treat his 
gonorrhea, or childhood cryptorchism.

Additionally, all pertinent examination and 
treatment records not already on file 
regarding the veteran should be obtained and 
associated with the claims file.

3.  If Dr. Cavanaugh submits additional 
evidence (e.g., citing and discussing the 
sources of his information, etc.) if possible, 
have the VA physician who conducted the 
October 2001 examination review this 
additional evidence or information from Dr. 
Cavanaugh and provide a supplemental opinion 
indicating whether it is at least as likely as 
not that the veteran's infertility was caused 
by either sulfa drug treatment in service, the 
delay in treating his gonorrhea with 
penicillin, or instead his childhood 
cryptorchism.  If, for whatever reason, it 
simply is not possible to have that same VA 
examiner review the additional information and 
evidence from Dr. Cavanaugh, have someone else 
with similar qualifications and expertise 
review Dr. Cavanaugh's additional information 
and evidence.

4.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the veteran's claim, 
including consideration of the benefit-of-the-
doubt doctrine.  If the claim remains denied, 
prepare a supplemental statement of the case 
(SSOC) and send it to the veteran and his 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

The veteran need take no further action until he is further 
informed.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



